- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Publicly-Held Company with Authorized Capital  CVM No 016390 CNPJ nº01.832.635/0001-18  NIRE nº35.300.150.007 Av. Jurandir, 856, Lote 4, 1 o andar CEP 04072-000, São Paulo/SP MATERIAL FACT TAM S.A. (Company), in compliance with Law No. 6.404/76 and the CVM Instruction No. 358/02 as amended, hereby informs to its shareholders and to the market in general that yesterday (March, 1 st ) was held a Public Meeting in the Deliberative Board of the National Civil Aviation Agency - ANAC, which was discussed the Case No. 60800.026563/2010-14 concerning the prior written consent stocks transferring of the companies TAM Linhas Aereas S/A, Pantanal Linhas Aereas S/A and TAM Milor  Taxi Aéreo, Representations, Marcas e patentes S/A, in connection with the combination process with LAN Airlines. We received the information that the outcome of such hearing was positive, however, until this moment, the Company has not been formally notified and, as such, the Company does not have details regarding such decision. São Paulo, March 2 2011. TAM S.A. Libano Miranda Barroso Investor Relation Director SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 02, 2011 TAM S.A. By: /
